Citation Nr: 1820150	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-38 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for myasthenia gravis.

2.  Entitlement to service connection for myasthenia gravis.

3.  Entitlement to service connection for migraine headaches.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to June 1991.

This mater comes to the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In June 2017 the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A hearing transcript is of record.

The Board notes that the Veteran attempted to appoint an attorney as a representative who is not accredited to represent Veterans before VA.  Therefore, he is not represented in this case.


FINDINGS OF FACT

1.  A December 2008 rating decision denied service connection for myasthenia gravis.  The Veteran was informed in writing of the adverse decision and his appellate rights in December 2008.  The Veteran did not submit a timely notice of disagreement with that decision.  

2.  A July 2011 lay statement described observing the Veteran display symptoms of myasthenia gravis while in service.

3.  The evidence of record shows that myasthenia gravis has been linked to chloroquine malaria shots.  The Veteran received chloroquine malaria shots while in active service.

4.  The evidence of record shows that migraine headaches began in and are related to active service.


CONCLUSIONS OF LAW

1.  The December 2008 rating decision that denied service connection for myasthenia gravis is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 3.104 (2017).

2.  The new evidence received after the December 2008 rating decisions is material and the claim for service connection for myasthenia gravis is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for entitlement to service connection for myasthenia gravis have been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The criteria for entitlement to service connection for migraine headaches have been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA will reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

A December 2008 rating decision denied service connection for myasthenia gravis.  The reason provided was that service medical records did not show complaints of, treatment for, or a diagnosis of the condition while in service or at separation.  The evidence of record at the time showed a diagnosis of myasthenia gravis with no know etiology; no evidence submitted to show that mercury fillings done in service were the cause, as asserted by the Veteran; and the disease did not manifest to a degree of ten percent or more within one year of separation from service.  Following that denial the Veteran did not initiate an appeal, and the decision became final.  38 U.S.C. § 7105(b) (2012); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2017). 

The Veteran initiated a request to reopen the claim for myasthenia gravis in March 2010.

Evidence added to the claims file since the October 2008 rating decision includes a July 2011 lay statement submitted by D.R.E. detailing his observations of the Veteran in service including his good health in the beginning, and the deterioration of his health with myasthenia gravis symptoms after taking chloroquine for malaria prevention in service.  A December 2012 private treatment record by S.L.B., M.D. states that the Veteran's eyelid droopiness, a symptom of myasthenia gravis, could be due to malaria prevention while in service.  The Veteran has also submitted medical articles showing a correlation between chloroquine and myasthenia gravis. 

Accordingly, the Board finds that the lay statement and medical records are both new and material and therefore, the claim for service connection for myasthenia gravis is reopened.  

Myasthenia Gravis

The Veteran asserts that service connection for myasthenia gravis is warranted, as the claimed condition is the result of chloroquine malaria shots while in service.  More specifically, the Veteran asserts that the chloroquine shots he received in  June 1987 for malaria prevention caused his myasthenia gravis.  The Veteran was diagnosed with myasthenia gravis in 1995.

In the June 2017 hearing, the Veteran testified that after receiving malaria shots, he began to experience myasthenia gravis symptoms.  The Veteran testified that the symptoms grew increasingly worse following service.  The Veteran stated that the symptoms included blurred vision, double vision, dizziness, and muscle weakness.

In a National Center for Biotechnology Information article submitted by the Veteran, chloroquine was found to induce myasthenic syndrome in a patient.  In a December 2012 private treatment record, S.L.B., M.D. noted that there was a possibility that the Veteran's use of chloroquine contributed to development of myasthenia gravis.  The examiner stated that there were several reports in medical literature describing induction of myasthenia gravis associated with chloroquine therapy.  It was noted that drug induced myasthenia gravis could have a rapid onset or present after weeks to several months.

The Veteran has provided credible statements regarding the cause and symptoms of his myasthenia gravis.  The Veteran also provided a private medical statement that related myasthenia gravis to chloroquine malaria shots.  That examiner provided a plausible rationale to connect myasthenia gravis to chloroquine malaria shots, and there is also medical research submitted and of record which shows a connection.  The Veteran did not have myasthenia gravis at entrance to service, but subsequently began to display symptoms while in service according to a July 2011 lay statement.

Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for myasthenia gravis, have been met.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

Migraine Headaches

The Veteran asserts that service connection for migraine headaches is warranted as the claimed condition is the result of active service.  More specifically, the Veteran asserts that migraine headaches were the result of chloroquine malaria shots in West Africa, and have persisted since separation from service.

A Veteran who served after December 31, 1946, is presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by that service.  Only such conditions as are recorded in the examination reports are to be considered as noted. 38 U.S.C. §§ 1111, 1137 (2012); 38 C.F.R. § 3.304 (2017). 

The July 2013 rating decision denied service connection for migraine headaches and noted that the claimed disability existed prior to service.  The September 1984 entrance examination notes the Veteran as being in good health, and next to the portion regarding a history of headaches the box labeled "no" was checked to indicate no history of migraine headaches.  There was no diagnosis or mentions of previous diagnosis in the entrance examination.  

The presumption of soundness attaches where there has been an induction examination in which the later complained-of disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 225 (1991).  Only those conditions recorded in examination reports can be considered as noted and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of a condition.  38 C.F.R. § 3.304 (b) (2017).

When no preexisting condition is noted upon entry into service, a Veteran is presumed to have been found sound upon entry.  The burden then falls on the Government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  If this burden is met, then the Veteran is not entitled to service connection benefits.  However, if the Government fails to rebut the presumption of soundness, the Veteran's claim is one for service connection.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Due to the fact that no migraine headache condition was noted in the Veteran's entrance examination, and he was accepted and enrolled into service, the presumption of soundness attached with regard to migraine headaches.  38 U.S.C. § 1111 (2012); 38 C.F.R. § 3.304(b) (2017).  

The service medical records show several complaints of migraine headaches and treatment while in service.  A June 1987 immunization record notes that the Veteran received chloroquine malaria shots.  A June 2016 medical article submitted by the Veteran indicates that chloroquine can cause headaches.

In a December 2012 private treatment record, S.L.B., M.D. noted that the Veteran's diagnosed migraine headaches began shortly after he began receiving weekly chloroquine shots for malaria while in service.  The private treatment record also indicated that headaches were a possible side effect of chloroquine malaria shots.

In a July 2013 VA headache examination, the examiner opined that while it did appear that the Veteran's migraines increased in frequency during service, and had continued since his separation from service, the examiner could not provide an opinion regarding etiology without resorting to mere speculation.

Prior to service there was no documented history of migraine headaches.  During service the Veteran made several complaints about headaches.  In the June 2017 hearing the Veteran testified in 1987 he was selected for assignment in West Africa.  After completing his assignment in West Africa, the headaches became more pronounced and he had to be medically evacuated to the nearest American military facility.  Service medical records from February 1989 show that the Veteran was treated for headaches at the Embassy of the United States of America in Panama and further corroborate the Veteran's assertions.  The Veteran has provided credible statements regarding cause and symptoms of his  migraine headaches.

Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that it is at least as likely as not that migraine headaches began in service and the criteria for service connection for migraine headaches have been met.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

New and material evidence having been submitted, the claim for service connection for myasthenia gravis is reopened.

Entitlement to service connection for myasthenia gravis is granted.

Entitlement to service connection for migraine headaches is granted.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


